DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 6/20/2022 has been received and entered in to the case. 
	Claim 2 has been canceled, and claims 1 and 3-19 have been considered on the merits. All arguments have been fully considered. 

	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses alginate as a component of the graft scaffold. However, the limitation directed to a method of making the graft scaffold disclosed in claim 1 (i.e. product-by-process limitation) does not particularly recite alginate in forming the claimed product. It is not clear if alginate is present in the printing mix, or it is added separately to the graft scaffold. Clarification is required. For search purpose, alginate is interpreted to be mixed with other components as a printing mix and the graft scaffold is formed after depositing the printing mix.

Claim Interpretation
Claims 1 and 16-19 are interpreted as a composition comprising 3-3.5% of gellan gum; mammalian cells; and alginate.
Claim 3 is interpreted as a composition comprising 3-3.5% of gellan gum; mammalian cells; and 2.5 or 3% of alginate. 
Claim 4 is interpreted as a composition comprising 3-3.5% of acylated gellan gum; mammalian cells; and alginate.
Claim 5 is interpreted as a composition comprising 3-3.5% of gellan gum; mammalian cells; alginate and divalent ions.
Claim 6 is interpreted as a composition comprising 3-3.5% of gellan gum; ECM particles; mammalian cells; and alginate.
Claim 7 is interpreted as a composition comprising 3-3.5% of gellan gum; mammalian cells, and alginate.
Claim 8 is interpreted as a composition comprising 3-3.5% of gellan gum; particles of biocompatible conductive material; alginate and monosaccharide sugar.
Claims 9-11 and 14 are interpreted as a composition comprising 3-3.5% of gellan gum; particles of biocompatible conductive material; mammalian cells, alginate; and 10 ng/ml TGFbeta3.
Claim 12 is interpreted as a composition comprising 3-3.5% of gellan gum; cartilage cells; and alginate.
Claim 13 is interpreted as a composition comprising 3-3.5% of gellan gum; 3-50x106 cells/ml of mammalian cells; and alginate.
Claim 15 is interpreted as a composition comprising 3-3.5% of gellan gum; particles of biocompatible conductive material; and alginate, and the composition comprising lines having a width of 700-1100 micron overlapping by 20-60%. 
Claims 16-19 is interpreted as claim 1 as above since the limitation directed to the process steps do not provide any structure to the claimed product.
It is noted that the concentration of divalent ion (claim 5), physiological osmolarity of mono- or disaccharide (claim 8) are considered that they are in the aqueous solution used in the process steps of making the claimed scaffold using the concentration in the aqueous solution or the printing mix, but it is not claimed as a final concentration in the scaffold, and thus, these concentrations would not be considered as limiting factors for the structure of the claimed scaffold. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5, 7, 9-10, 12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2012/0089238; IDS ref.) in view of Lee et al. (2011, J Biomed Mater Res; IDS ref.) 
Regarding claims 1 and 16-19, Kang et al. teach that tissue scaffolds generated by using a bioprinting system and a method of making an organ or tissue by depositing a composition (bioprinting) comprising a structural support polymer (hydrogel) mixed with a live cell (paras. 7, 24, 96, 99, 105). The structural support polymer taught by Kang et al. includes gellan gum or alginate (para. 74).
It would have been obvious to a person skilled in the art to use both gellan gum and alginate as the structural support polymers in generating tissue scaffolds by using a bioprinting system of Kang et al. since combining two compositions known for the same purpose is obvious. See MPEP2144.06.
Kang et al. do not particularly teach the concentration of gellan gum being 3-3.5% (claim 1) or gellan gum being acylated gellan gum (claim 4).
 Lee et al. teach gellan gum constructs having 1-6% of low acyl, high acyl or a low/high acyl blend of gellan gum (p.239, Gellan gum preparation) for fibrocartilage tissue engineering.
It would have been obvious to a person skilled in the art to use the concentration of acylated gellan gum taught by Lee et al. in the composition of Kang et al. with a reasonable expectation of success. This is because Kang et al. teach the use of cartilage cells, or chondrocytes, for providing structural support for cartilage tissue regeneration, and examples of composite tissue constructs of Kang et al. include bone-articular cartilage, cartilage, etc. (paras. 53, 59 and 89), and thus, one skilled in the art would recognize the teaching of Lee et al. intended for fibrocartilage tissue engineering, and thus, the concentration of gellan gum of Lee et al. would be applicable to the tissue constructs intended for cartilage taught by Kang et al.
Regarding claim 5 directed to divalent ions, Kang et al. teach that alginate would gel in the presence of divalent cations (para. 71). One skilled in the art would have a motivation to use divalent ions in the composition of Kang et al. because alginate is used along with gellan gum as supporting structural polymers in the bioprinting (bioink), and based on the teaching of Kang et al., divalent ions would be used in order to gel alginate in the mixture for bioprinting with a reasonable expectation of success. As discussed above, the concentration of divalent ions would not limit the structure of the final scaffold product since the concentration is disclosed as in the aqueous solution.
Regarding claim 7 directed to the scaffold without particles or fibers, Kang et al. do not teach any of particles or fibers of the claim, and thus, it would meet the limitation.
Regarding claim 9, Kang et al. teach that one or more therapeutic agents can be included in the cell composition for bioprinting, and the therapeutic agents can be growth factor such as TGFb, FGF, IGF (para. 79).
Regarding claim 15, Kang et al. teach the depositing the composition using a nozzle of the dispensers in the modified ink-jet printer (para. 80-83), and the nozzles of the dispensers can have an inner diameter of from 5 up to 1000 m or more (para. 22), and the layers formed by lines deposited can be thick up to 1000 m (para. 27).
Regarding the limitation directed to the lines overlapping by 20-60% (claim 15), Kang et al. teach that the 3-D deposition of the composition can be carried out by depositing lines overlapping in each layers (see Fig. 7), and the 3D structure is fabricated by accumulating the 2D patterns having multiple lines by a layer-by-layer process (para. 87). Kang et al. also teach that the structural support polymer is deposited in a plurality of regions in a plurality of adjacent layers at least partially overlapping one another to form a supporting matrix interconnecting the plurality of adjacent layers (para. 28). While Kang et al. do not particularly teach the percentage overlapping by the lines, however, when the multiple lines are formed as taught by Kang et al., one skilled in the art would recognize that the percentage of the at least partially overlapping lines or layers formed of the lines taught by Kang et al. would readily fall within the claimed range.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Lee et al. as applied to claims 1, 4-5, 7, 9-10, 12, 15-19 above, and further in view of Chung et al. (2013, Biomater. Sci.)
Regarding claim 3 directed to the concentration of alginate being 2.5 or 3% (w/v), Kang et al. in view of Lee et al. do not particularly teach the limitation.
Chung et al. teach alginate solution having 1-4% (w/v) for a bio-ink in an application creating scaffolds for living cells (see p.764, 2.2 ‘Ink’ preparation).
It would have been obvious to a person skilled in the art to use the concentration of alginate taught by Chung et al. in the tissue construct of Kang et al. generated by tissue printing. It would have been obvious to a person skilled in the art to use the known concentration of alginate suitable for preparing tissue scaffold generated by bioprinting. One skilled in the art would try any concentration of alginate between 1-4% (w/v) and the range includes 2.5 or 3% as claimed.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.  

Claims 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Lee et al. as applied to claims 1, 4-5, 7, 9-10, 12, 15-19 above, and further in view of Carroll et al. (US 2009/0117087) and Ferris et al. (AU201304780; of record)
Regarding claim 6, Kang et al. in view of Lee et al. do not teach the particles or fibers as claimed.
Carroll et al. teach a nanotube composites of autologous tissue generated by ink-jet printing (abstract), and the cellular composite comprises nanoparticles (paras. 9, 12, 13, 39). The nanoparticles of Carroll et al. are metallic material including silver, gold zinc, etc. or organic polymers, and may be conductive (para. 39), and thus meet the limitation of particles of biocompatible conductive material.
Ferris et al. teach the aqueous mixture of a formulation to be bioprinted comprising viable cells and gelling biopolymers such as gellan gum and alginate can further comprise solid particles or powders such as electrically conductive, or fibers (p.11, lines 11-15).
It would have been obvious to a person skilled in the art to use nanoparticles of Carroll et al. or solid particles or powders of electrically conductive materials of Ferris et al. in the method of bioprinting tissue constructs of Kang et al. in view of Lee et al. with a reasonable expectation of success. A person of ordinary skill in the art would have motivated to use nanoparticles of Carroll et al. in the tissue constructs of Kang et al. in view of Lee et al. because Carroll et al. teach that the presence of nanoparticles would provide electrically conductive scaffolds to stimulate growth or enhances proliferation of the cells; increased elastic modulus of the scaffold; and/or improved definition of topographical features for the scaffold, etc. (para. 67-69). 
Regarding claim 8, Ferris et al. further teach that carbohydrates including sugars such as glucose, i.e. monosaccharide in the aqueous mixture of the formulations to be bioprinted (p.11, lines 17-18), in addition to the solid particles or powders, etc. Thus, it would have been obvious to a person skilled in the art to use glucose for the bioprinting mix (bioink) to generate tissue constructs as taught by Kang et al. in view of Lee et al. with a reasonable expectation of success.
Regarding claim 13 directed to the cell concentration of mammalian cells being 3-50x106 cells/ml, Kang et al. in view of Lee et al. do not particularly teach the limitation. It is submitted that the concentration of cells being utilized in a tissue construct formed by bioprinting can be readily modified in order to obtain a desired outcome of the construct, and such determination of cell concentration would be guided by the teachings of prior art. For example, Ferris et al. teach cells can be in the bio-ink formulation at a concentration of about 1x102 to about 1x108 cells/ml (p.15, lines 22-24). Thus, it would have been obvious to a person skilled in the art to modify the chondrocytes or any other mammalian cells utilized in the tissue constructs of Kang et al. in view of Lee et al. based on the teaching of Ferris et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Lee et al. as applied to claims 1, 4-5, 7, 9-10, 12, 15-19 above, and further in view of Atala et al. (US 7,531,503; IDS ref.) and James et al. (2009, Plast. Reconstr. Surg.; IDS ref.)
Regarding claims 11 and 14, while Kang et al. teach that one or more therapeutic agents can be included in the cell composition for bioprinting, and the therapeutic agents can be growth factor such as TGFb, FGF, IGF (para. 79), Kang et al. do not teach TGFbeta3 and its concentration being 10 ng/ml.
However, Kang et al. referred US PAT. 7,531,503 (Atala et al.) for the therapeutic agents. According to Atala et al., TGFbeta including beta1, beta2 and beta3 are exemplified (see para. 90).
It would have been obvious to a person skilled in the art to use TGFbeta3 for the composition taught by Kang et al. in view of Lee et al. with a reasonable expectation of success. This is because the purpose of the therapeutic agents taught by Kang et al. are for tissue engineering and repair, particularly cartilage tissue (para. 89, 94). Thus, one skilled in the art would recognize that TGFbeta3 as the therapeutic agents taught by Kang et al. 
Regarding the concentration of growth factor being the claimed range, or TGFbeta3 being 10 ng/ml in the printing mix, Kang et al. in view of Lee et al. and Atala et al. do not particularly teach the limitation.
However, it would have been obvious to a person skilled in the art to use a suitable concentration of TGFbeta3 in order to obtain therapeutic effect when used in the tissue constructs of Kang et al. in view of Lee et al. For example, it is known in the art that at the concentration of TGFb3 at 0.5-20 ng/ml is utilized in cell growth and 10 ng/ml for chondrogenic differentiation according James et al. (see p.3, Cellular proliferation assays; p.4, Chondrogenic differentiation and assessments). Thus, with the effective concentration of TGFb3 known in the art, one skilled in the art would modify the concentration of TGFb3 for the desired outcome of the bio-ink formulation taught by Kang et al. in view of Lee et al. and Atala et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejections.
Since the applicant’s arguments were directed to the teaching of Lee et al., the Examiner addresses the concerns of applicant with regard to the reference.
The instant claims are amended to define the concentration of gellan gum in the scaffold being 3-3.5% (claim 1), and the concentration of alginate in the scaffold being 2.5% or 3% (claim 3). The claim rejections above have addressed the limitations of the amended claims accordingly.
Regarding the concentration of gellan gum taught by Lee et al., the Examiner acknowledges that Lee et al. teach that 5-6% of low acyl gellan gum (LAGG) has gelling temperature too high for its use as a scaffold for cells (~55-65°C). However, Lee et al. do not particularly teach whether 3% or 3.5% would have the same problem. According to Fig. 8, and the description in p.243, 1st col., 1st para., the gelling temperatures of 3% LAGG is 47.6°C. Considering the gelling temperature of 4% LAGG being 52.1°C, the gelling temperature of 3.5% would be between 47.6°C and 52.1°C. While the evidence and/or disclosure of Lee et al. teach away of using 5-6% LAGG due to the high gelling temperature, however, they are silent on 3-4% LAGG which has lower gelling temperature, and there is no evidence that these gelling temperature would not be suitable for mammalian cells. 
Second, while claims 7 and 12-13 require mammalian cells in the scaffold, however, the rest of claims including claim 1 do not require mammalian cells as it is disclosed as an alternative component. Thus, in the embodiment of the claimed graft scaffold not using mammalian cells, the argument based on a higher gelling temperature would not be factored in for determining suitability of LAGG for the claimed scaffold.
Applicant is advised to amend the claims to require mammalian cells in the claimed product for the argument based on the suitability of gellan gum concentration due to the higher gelling temperature.
Without any evidence to the contrary, it is the Examiner’s position that the concentration of 3-3.5% of acylated gellan gum taught by Lee et al. would be combined with the teaching of Kang et al. and therefore, the combined teachings would render the claimed product obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632